Case: 2:14-cr-00127-ALM Doc #: 1717 Filed: 04/15/21 Page: 1 of 1 PAGEID #: 19935




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CHRISTOPHER A. HARRIS,
                                             CASE NO. 2:20-cv-5902
       Petitioner,                           CRIM. NO. 2:14-CR-127(5)
                                             CHIEF JUDGE ALGENON L. MARBLEY
       v.                                    Magistrate Judge Kimberly A. Jolson

UNITED STATES OF AMERICA

       Respondent.

                                            ORDER

       On February 8, 2021, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2255 Proceedings recommending that this action be

dismissed. (Doc. 1700). Although the parties were advised of the right to object to the Magistrate

Judge’s Report and Recommendation, and of the consequences of failing to do so, no objections

have been filed.

       The Report and Recommendation (Doc. 1700) is ADOPTED and AFFIRMED. The

Motion to Vacate under 28 U.S.C. § 2255 (Doc. 1684) is hereby DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court therefore

DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.



                                             ______________________________________
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE
DATED: April 14, 2021
